DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This application is a domestic application, filed 20 Mar 2020; and claims benefit as a CON of 16/438,340, filed 11 Jun 2019; which claims benefit as a CON of 16/192,681, filed 15 Nov 2018; claims benefit as a CON of 15/958,930, filed 20 Apr 2018; which claims benefit as a DIV of 14/683,415, filed 10 Apr 2015, issued as PAT 10478450; which claims benefit as a CON of 13/847,254, filed 19 Mar 2013, now abandoned; which claims benefit as a CON of 12/787,283, filed 25 May 2010, issued as PAT 8431549; which claims benefit as a CON of 11/620,986, filed 08 Jan 2007, issued as PAT 7754702; which claims benefit of provisional application 60/757,119, filed 06 Jan 2006.

Claims 1-30 are pending in the current application and are examined on the merits herein.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 and 30-57 of U.S. Patent No. 7754702 (reference patent). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-27 and 30-57 of the reference patent are drawn to a method of treating a disease, disorder, or condition characterized by iron deficiency or dysfunctional iron metabolism resulting in reduced bioavailability of dietary iron, comprising administering to a subject in need thereof an iron carbohydrate complex in a single dosage unit of at least about 0.6 grams of elemental iron, including an iron carboxymaltose complex. Claim 23 of the reference patent specifies the iron carbohydrate complex is an iron carboxymaltose complex, and claims 27 and 57 recite the carboxymaltose complex is polynuclear iron (III)-hydroxide 4(R)-(poly-(1→4)-O-α-glucopyranosyl)-oxy-2(R),3(S),5(R),6-tetrahydroxy-hexanoate. Claims 30-40 of the reference patent are drawn to the instantly claimed particle size. Claims 17-20 of the reference patent are drawn to the instantly claimed rate of administration. Claims 44-52 of the reference patent are drawn to the volume of the dosage form, further implying the instantly claimed rate of administration. 
Claims 1-27 and 30-57 of the reference patent are silent as to the result of the administration in terms of the increase in hemoglobin levels (instant claim 3) or Transferrin saturation (TSAT). (instant claim 4) It is noted that In re Best, 562 F.2d 1252, 195 USPQ 430 (C.C.P.A. 1977) and In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 In re Best, 562 F.2d at 1254-55, 195 USPQ at 433). In the instant case the claims 1-27 and 30-57 of the reference patent recite administering the same active compound in the same dosage to the same patient population in order to treat the same condition of iron deficiency anemia, therefore there is reason to believe that the results or functions that are newly recited would necessarily result from the method disclosed in the claims of the reference patent. See also MPEP 2112.02 at II. providing "However, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978)" In the instant case the reference patent analogously discloses the same compounds for effecting the same treatment of iron deficiency anemia, but is silent as to the increase in hemoglobin levels or Transferrin saturation, and by analogous reasoning this discovery does not constitute a new use.

Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and 15-19 of U.S. Patent No. 8895612 (reference patent). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-12 and 15-19 of the reference patent are drawn to a method of treating a disease, disorder, or condition characterized by iron deficiency or dysfunctional iron metabolism resulting in reduced bioavailability of dietary iron, 
Claims 1-12 and 15-19 of the reference patent are silent as to the result of the administration in terms of the increase in hemoglobin levels (instant claim 3) or Transferrin saturation (TSAT). (instant claim 4) It is noted that In re Best, 562 F.2d 1252, 195 USPQ 430 (C.C.P.A. 1977) and In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (C.C.P.A. 1980) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly recited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess the characteristic relied on" (In re Best, 562 F.2d at 1254-55, 195 USPQ at 433). In the instant case the claims 1-27 and 30-57 of the reference patent recite administering the same active compound in the same dosage to the same patient population in order to treat the same condition of iron deficiency anemia, therefore there is reason to believe that the results or functions that are newly recited would necessarily result from the method disclosed in the claims of the reference patent. See also MPEP However, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978)" In the instant case the reference patent analogously discloses the same compounds for effecting the same treatment of iron deficiency anemia, but is silent as to the increase in hemoglobin levels or Transferrin saturation, and by analogous reasoning this discovery does not constitute a new use.

Conclusion
No claim is found to be allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531.  The examiner can normally be reached on Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JONATHAN S LAU/           Primary Examiner, Art Unit 1623